DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
2.	The application is a Continuation of 17/079,987, filed on 10/26/2020, Patent No. 11,194,527 which is a Continuation-In-Part of 16/452,038, filed on 06/25/2019, Patent No. 10,942,688 which is a Continuation-In-Part of 16/451,913, filed on 06/25/2019, Patent No. 10,817,230 which is a Continuation-In-Part of 16/452,041, filed on 06/25/2019, Patent No. 10,929,548.

Reasons for Allowance
3.	Claims 1-20 are allowed.  
4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to METHODS AND SYSTEM FOR POLICY-BASED PRINTING USING A PUBLIC PRINT SERVICE.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Claim 1: “. . . determining a remaining credit value for the user using a ledger at the private server; determining whether to allow the print job of the document based on the policy and if the remaining credit value is greater than a cost for the print job; receiving a notification to proceed with the print job of the document at the printing device based on the determination whether to allow; and printing the document at the printing device.”
	b.	Claim 11: “. . . determining a domain for the organization based on the information, applying a policy and a remaining credit value for the organization according to the domain, determining whether to allow the print job of the document based on the policy and the remaining credit value, and sending a notification to the public server to proceed with the print job of the document at the printing device based on the determination whether to allow; if the print job is not through the public print service, processing the print job at the private server by applying the policy at the private server for the organization, determining whether to allow the print job of the document based on the policy, and instructing the printing device to proceed with the print job based on the determination whether to allow; and printing the document at the printing device.”
	c.	Claim 17: “. . . a private server connected to the public server, wherein the private server includes a policy and a ledger to store a remaining credit value for the organization, wherein the private server is configured to apply the policy to allow the print job and the remaining credit value for the print job using the public printing service, wherein the public server is configured to send the document to the printing device if the print job is allowed by the policy and the remaining credit value.”
	The closest prior art such as Deter et al. (US 2014/0063531), ADACHI (US 2014/0376027), Sweet (US 2012/0307281), and Taniguchi (US 2011/0007336), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

d.	Regarding claims 2-10, 12-16, 18-20, the instant claims are dependent on allowable claims and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remark
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deter et al. (US 2014/0063531) discloses the method, wherein the configuration server compares the current configuration settings with settings defined in a policy and instructs the device to change any settings not in compliance with the policy.
	ADACHI (US 2014/0376027) discloses an image forming apparatus which is capable of making a user aware of a violation of an information security policy, a method of controlling the image forming apparatus, and a storage medium.
	Sweet (US 2012/0307281) discloses print server 110 and other components may obtain an access control policy associated with each request. The access control policy may be obtained as a set of permissions (e.g., access rights) associated with the user from which the request was received.
	Taniguchi (US 2011/0007336) discloses document retrieval unit retrieves the policy information for a protected document to which a security policy has been already set, in response to an inquiry from an external device.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675